Per Curiam.
This is an appeal from the judgment of conviction, rendered after a court trial, of possession of narcotics with intent to sell in violation of General Statutes § 21a-278 (b).
The defendant claims that the trial court improperly denied his motion for judgment of acquittal based on insufficiency of the evidence. After a review of the briefs, record, transcripts and the findings of the trial court, we conclude that there is sufficient evidence to support the finding of guilty beyond a reasonable doubt.
The judgment is affirmed.